Exhibit 99.1 Press Release Exar Reports Second Quarter Fiscal 2015 Financial Results Record Revenue of $43.3 Million Increased 33 Percent Sequentially November 5, 2014 Fremont, California – Exar Corporation (NYSE: EXAR) a leading provider of high-performance integrated circuits and system solutions, today reported financial results for the second quarter of fiscal year 2015, ended September 28, 2014. Non-GAAP revenue for the second quarter of fiscal year 2015 was a record $43.3 million, exceeding the top end of prior expectations, and an increase of 33% from $32.6 million in the prior quarter. Revenue has been adjusted to eliminate the impact of the deferred revenue write-down under business combination accounting. GAAP revenue for the second quarter fiscal 2015 was $43.2 million. On a non-GAAP basis, gross margin was 47%; operating income was $2.5 million, or 6%; and net income was $2.5 million, or $0.05 per diluted share. GAAP results include impairment charges for non-cash write-down of intangibles, restructuring costs, and mergers and acquisition costs. These charges were offset by a credit for the reduction in the fair value of contingent consideration of $3.9 million. As a result, GAAP gross margin was 10%; operating loss was $22.8 million; and net loss was $23.4 million, or $0.50 loss per share. Cash at the end of the quarter was $104 million. The iML merger closed in September; however, payment of the non-controlling interest and repayment of the bridge loan financing occurred in October. Currently, the Company has approximately $55 million in cash and equivalents and no debt. Louis DiNardo, Exar president and CEO, commented, “During our fiscal second quarter and early in our fiscal third quarter we completed a restructuring to focus on our core competency as a leading provider of analog mixed-signal and power management components. Our goal is to provide innovative solutions for the wide markets served by leading high performance analog mixed-signal and power management integrated circuit providers , while driving industry leading revenue growth by focusing on specific vertical markets including video surveillance, enterprise and server power, LCD displays and LED lighting.” Mr. DiNardo continued, “Our recent restructuring was across all disciplines and is estimated to save approximately $6.5 million in operational and other costs. As a result, these measures will favorably impact COGS in our fiscal year 2016 beginning March 30, 2015. However, a portion of these savings will be invested in the expansion of our sales force. We continue to grow organically and through acquisition while containing cost, thereby providing exceptional operating leverage.” On a non-GAAP basis, for the third fiscal quarter of 2015, ending December 28, 2014, the Company is expecting revenue to be in the range of $43.0 million to $45.0 million, and non-GAAP EPS of $0.04 to $0.06. Webcast and Conference Call Details Company officials will be discussing these results in greater detail in a conference call today, Wednesday, November 5, 2014 at 1:45 p.m. PST (4:45 p.m. EST). To access the conference call, please dial (719) 325-2464 or (888) 287-5563. In addition, a live webcast will be available on Exar's Investor webpage. An archive of the webcast will be available on Exar's Investor webpage after its conclusion. About Exar Exar Corporation designs, develops and markets high-performance integrated circuits and system solutions for the Industrial & Embedded Systems, High-End Consumer , and Infrastructure markets. Exar's broad product portfolio includes analog, display, LED lighting, mixed-signal, power management, connectivity, data management, and video processing solutions. Exar has locations worldwide providing real-time customer support. For more information about Exar, visit http://www.exar.com . For Press Inquiries Contact: press@exar.com For Investor Relations Contact: Ryan Benton, SVP and CFO Phone: (510)668-7201 Email: investorrelations@exar.com -Tables follow- FINANCIALCOMPARISON (In thousands,except per share amounts) (Unaudited) Non-GAAP Results THREE MONTHS ENDED SIX MONTHS ENDED September 28, 2014 JUNE 29, 2014 September 29, 2013 September 28, 2014 September 29, 2013 Industrial & Embedded Systems $ 19,656 45 % $ 18,867 58 % $ 17,943 53 % $ 38,523 51 % $ 34,441 52 % High-End Consumer 16,362 38 % 5,332 16 % 105 0 % 21,694 29 % 351 1 % Infrastructure 7,304 17 % 8,428 26 % 15,970 47 % 15,732 21 % 31,853 48 % Net Sales $ 43,322 % $ 32,627 % $ 34,018 % $ 75,949 % $ 66,645 % Gross Profit $ 20,283 % $ 15,732 % $ 17,703 % $ 36,015 % $ 34,753 % Operating Expenses $ 17,797 % $ 15,040 % $ 12,854 % $ 32,837 % $ 25,336 % Income from operations $ 2,486 % $ 692 % $ 4,849 % $ 3,178 % $ 9,417 % Net income $ 2,496 % $ 860 % $ 5,135 % $ 3,356 % $ 9,932 % Net income per share Basic $ 0.05 $ 0.02 $ 0.11 $ 0.07 $ 0.21 Diluted $ 0.05 $ 0.02 $ 0.10 $ 0.07 $ 0.20 GAAP Results THREE MONTHS ENDED SIX MONTHS ENDED September 28, 2014 JUNE 29, 2014 September 29, 2013 September 28, 2014 September 29, 2013 Industrial & Embedded Systems $ 19,656 46 % $ 18,867 61 % $ 17,943 53 % $ 38,523 52 % $ 34,441 52 % High-End Consumer 16,199 38 % $ 3,424 11 % $ 105 0 % $ 19,623 27 % $ 351 1 % Infrastructure 7,304 17 % $ 8,428 27 % 15,970 47 % $ 15,732 21 % $ 31,853 48 % Net Sales $ 43,159 % $ 30,719 % $ 34,018 % $ 73,878 % $ 66,645 % Gross Profit $ 4,132 % $ 10,956 % $ 13,929 % $ 15,088 % $ 29,406 % Operating Expenses $ 26,962 % $ 22,308 % $ 14,545 % $ 49,270 % $ 29,475 % Income (loss) from operations $ ) -52.9 % $ ) -37.0 % $ ) -1.8 % $ ) -46.3 % $ ) -0.1 % Net income (loss) $ ) -54.1 % $ ) -39.4 % $ 6,482 % $ ) -48.0 % $ 7,288 % Net income (loss) per share Basic $ ) $ ) $ 0.14 $ ) $ 0.15 Diluted $ ) $ ) $ 0.13 $ ) $ 0.15 Except for historical information contained herein, this press release and matters discussed on the conference call contain forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. In particular, the statements regarding the demand for our products and the anticipated trends in our sales and profits are forward-looking statements. The forward-looking statements are dependent on certain risks and uncertainties. Therefore, actual outcomes and results may differ materially from what is expressed herein. The Company urges investors to review in detail the risks and uncertainties and other factors described in its Securities and Exchange Commission, or SEC, filings, including, but not limited to, under the captions “Risk Factors”, “Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of our public reports filed with the SEC, including our Annual Report on Form 10-K for the fiscal year ended March 3 0, 2014 and the Quarterly Report on Form 10-Q for the quarter ended June 29, 2014 which are on file with the SEC and are available on our Investor webpage and on the SEC website at www.sec.gov. The Company assumes no obligation to update any forward-looking statements or information, which speak as of their respective dates. The Company’s non-GAAP measures exclude charges related to stock-based compensation, amortization of acquired intangible assets and inventory step-up, impairment charges, restructuring charges and exit costs, provisions for dispute resolutions, merger and acquisition and related integration costs, certain income tax benefits and credits, certain warranty charges, net change in the fair value of contingent consideration, the write-down of deferred revenue under business combination accounting, and related income tax effects on certain excluded items. The Company excludes these items primarily because they are significant special expense and gain estimates, which management separates for consideration when evaluating and managing business operations. The Company’s management uses non-GAAP net income and non-GAAP earnings per share to evaluate its current operating results and financial results and to compare them against historical financial results.Additionally, we disclose below the non-GAAP measure of free cash flow, which is derived from our net cash provided (used) by operations, less purchases of fixed assets and IP, plus proceeds from the sale of IP. Management believes these non-GAAP measures are useful to investors because they are frequently used by securities analysts, investors and other interested parties in evaluating the Company and provides further clarity on its profitability. In addition, the Company believes that providing investors with these non-GAAP measurements enhances their ability to compare the Company’s business against that of its many competitors who employ and disclose similar non-GAAP measures.This financial measure may be different from non-GAAP methods of accounting and reporting used by the Company’s competitors to the extent their non-GAAP measures include or exclude other items.The presentation of this additional information should not be considered a substitute for net income or net income per diluted share or other measures prepared in accordance with GAAP. EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED SEPTEMBER 28, JUNE 29, SEPTEMBER 29, SEPTEMBER 28, SEPTEMBER 29, Net sales $ 34,369 $ 21,698 $ 24,978 $ 56,067 $ 48,836 Net sales, related party 8,790 9,021 9,040 17,811 17,809 Total net sales 43,159 30,719 34,018 73,878 66,645 Cost of sales: Cost of sales (1) 19,747 12,353 12,371 32,100 24,183 Cost of sales, related party 3,471 3,838 4,156 7,309 8,063 Impairment of Intangibles 8,367 - - 8,367 - Amortization of purchased intangible assets and inventory step-up cost 3,137 3,545 2,098 6,682 3,448 Warranty Reserve - - 1,440 - 1,440 Restructuring charges and exit costs 4,305 27 24 4,332 105 Total cost of sales 39,027 19,763 20,089 58,790 37,239 Gross profit 4,132 10,956 13,929 15,088 29,406 Operating expenses: Research and development (2) 10,369 8,243 7,136 18,612 13,316 Selling, general and administrative (3) 11,597 10,077 9,376 21,674 16,730 Impairment of Intangibles 3,917 - - 3,917 - Merger and acquisition costs 2,726 4,050 144 6,776 609 Restructuring charges and exit costs 2,265 369 384 2,634 1,315 Net change in fair value of contingent consideration ) Total operating expenses 26,962 22,308 14,545 49,270 29,475 Income (loss) from operations ) Other income and expense, net: Interest income and other, net 177 290 372 467 659 Interest expense ) Total other income and expense, net ) ) 331 ) 581 Income (loss) before income taxes ) 512 Provision for (benefit from) income taxes 107 692 ) 799 ) Net income (loss) before noncontrolling interests ) ) 6,482 ) 7,288 Net income (loss) attributable to noncontrolling interests 98 ) - ) - Net income (loss) attributable to Exar $ ) $ ) $ 6,482 $ ) $ 7,288 Net income (loss) per share: Basic $ ) $ ) $ 0.14 $ ) $ 0.15 Diluted $ ) $ ) $ 0.13 $ ) $ 0.15 Shares used in the computation of net income (loss) per share: Basic 47,139 47,236 47,496 47,188 47,151 Diluted 47,139 47,236 49,150 47,188 48,647 Equity compensation included in cost of sales $ 227 $ 260 $ 212 $ 487 $ 354 Equity compensation included in R&D 870 812 689 1,682 829 (3) Equity compensation included in SG&A 2,503 2,055 2,722 4,558 3,527 EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) SEPTEMBER 28, JUNE 29, MARCH 30, ASSETS Current assets: Cash and cash equivalents $ 78,377 $ 123,161 $ 14,614 Restricted cash 26,000 26,000 - Short-term marketable securities - - 152,420 Accounts receivable, net 25,828 26,596 15,023 Accounts receivable, net related party 2,108 2,524 3,309 Inventories 31,223 31,988 28,982 Assets held for sale - - - Other current assets 5,323 5,717 3,549 Total current assets 168,859 215,986 217,897 Property, plant and equipment, net 17,212 20,644 21,280 Goodwill 45,106 45,017 30,410 Intangible assets, net 93,136 109,041 31,390 Other non-current assets 1,408 1,448 1,240 Total assets $ 325,721 $ 392,136 $ 302,217 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 17,737 $ 15,883 $ 15,488 Accrued compensation and related benefits 5,175 6,271 4,174 Deferred income to distributors 4,052 3,737 1,765 Deferred income to distributors, related party 10,342 9,962 9,349 Short-term debt financing 26,000 65,000 - Liability for acquisition of non-controlling interest 18,883 - - Other current liabilities 14,798 16,257 11,370 Total current liabilities 96,987 117,110 42,146 Long-term lease financing obligations 19 40 70 Other non-current obligations 5,476 10,651 6,626 Total liabilities 102,482 127,801 48,842 Stockholders' equity Exar Corporation stockholders' equity 223,239 246,598 253,375 Noncontrolling interests - 17,737 - Total stockholders' equity 223,239 264,335 253,375 Total liabilities and stockholders' equity $ 325,721 $ 392,136 $ 302,217 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED SEPTEMBER 28, JUNE 29, SEPTEMBER 29, SEPTEMBER 28, SEPTEMBER 29, GAAP net sales $ 43,159 $ 30,719 $ 34,018 $ 73,878 $ 66,645 Deferred revenue write-down 163 1,908 $ - 2,071 - Non-GAAP net sales $ 43,322 $ 32,627 $ 34,018 $ 75,949 $ 66,645 GAAP gross profit $ 4,132 $ 10,956 $ 13,929 $ 15,088 $ 29,406 GAAP gross margin % Stock-based compensation 227 260 212 487 354 Amortization of purchased intangible assets and inventory step-up 3,137 3,545 2,098 6,682 3,448 Warranty Reserve - - 1,440 - 1,440 Deferred revenue write-down and associated costs 115 944 - 1,059 - Impairment of Intangibles 8,367 - - 8,367 - Restructuring charges and exit costs 4,305 27 24 4,332 105 Non-GAAP gross profit $ 20,283 $ 15,732 $ 17,703 $ 36,015 $ 34,753 Non-GAAP gross margin % GAAP operating expenses $ 26,962 $ 22,308 $ 14,545 $ 49,270 $ 29,475 Stock-based compensation - R&D 870 812 689 1,682 829 Stock-based compensation - SG&A 2,503 2,055 2,722 4,558 3,527 Amortization of purchased intangible assets 796 413 247 1,209 354 Impairment of Intangibles 3,917 - - 3,917 - Restructuring charges and exit costs, net 2,265 369 384 2,634 1,315 Merger and acquisition costs 2,726 4,050 144 6,776 609 Net change in fair value of contingent consideration ) Non-GAAP operating expenses $ 17,797 $ 15,040 $ 12,854 $ 32,837 $ 25,336 GAAP operating income (loss) $ ) $ ) $ ) $ ) $ ) Stock-based compensation 3,600 3,127 3,623 6,727 4,710 Amortization of purchased intangible assets and inventory step-up 3,933 3,958 2,345 7,891 3,802 Warranty Reserve - - 1,440 - 1,440 Deferred revenue write-down and associated costs 115 944 - 1,059 - Impairment of Intangibles 12,284 - - 12,284 - Restructuring charges and exit costs, net 6,570 396 408 6,966 1,420 Merger and acquisition costs 2,726 4,050 144 6,776 609 Net change in fair value of contingent consideration ) Non-GAAP operating income $ 2,486 $ 692 $ 4,849 $ 3,178 $ 9,417 GAAP net income (loss) $ ) $ ) $ 6,482 $ ) $ 7,288 Stock-based compensation 3,600 3,127 3,623 6,727 4,710 Amortization of purchased intangible assets and inventory step-up 3,933 3,958 2,345 7,891 3,802 Warranty Reserve - - 1,440 - 1,440 Deferred revenue write-down and associated costs 115 944 - 1,059 - Impairment of Intangibles 12,284 - - 12,284 - Restructuring charges and exit costs, net 6,570 396 408 6,966 1,420 Merger and acquisition costs 3,181 4,497 144 7,678 609 Net change in fair value of contingent consideration ) Net income attributable to nocontrolling interest 98 ) - ) - Income tax effects ) 609 ) 588 ) Non-GAAP net income attribute to Exar $ 2,496 $ 860 $ 5,135 $ 3,356 $ 9,932 GAAP net income (loss) per share Basic $ ) $ ) $ 0.14 $ ) $ 0.15 Diluted $ ) $ ) $ 0.13 $ ) $ 0.15 Non-GAAP net income (loss) per share Basic $ 0.05 $ 0.02 $ 0.11 $ 0.07 $ 0.21 Diluted $ 0.05 $ 0.02 $ 0.10 $ 0.07 $ 0.20 Shares used in the computation of Non-GAAP net income (loss) per share Basic 47,139 47,236 47,496 47,188 47,151 Diluted 49,520 49,826 50,548 49,850 49,965 Net cash provided (used) by operations $ ) $ ) $ 3,569 $ ) $ 4,552 Less purchases of fixed assets and IP ) Add proceeds from sale of IP - 125 Free cash flow $ ) $ ) $ 3,169 $ ) $ 3,928 ###
